                     Case 19-21396-RAM         Doc 46    Filed 09/15/20    Page 1 of 4

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                 CASE NO.: 19-21396-BKC-RAM
                                                                    PROCEEDING UNDERCHAPTER 13
ALINULLOA



DEBTOR                             I

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on SU'feMGI!& / S', UU>.


                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 TRUSTEE
                                                           P.O. BOX 279806
                                                           MIRAMAR, FL 33027-9806

                                                           By: /s/=~~~====
                                                           o Kenia   lina, Esq .
                                                            . FL   DA BARNO: 0085156
                                                          )~Amy Carrington, Esq.
                                                          . FLORIDABARNO: 101877
                                                           o Jose Ignacio Miceli, Esq.
                                                              FLORIDA BAR NO: 0077539
                 Case 19-21396-RAM   Doc 46   Filed 09/15/20   Page 2 of 4
                                         NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                 CASE NO.: 19-21396-BKC-RAM

                            CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
ALINULLOA
565 W 43RD PLACE
HIALEAH, FL 33012-3851

Via Electronic Service:
ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012
07/23/2020 THU 12:09        CaseFAX
                                  19-21396-RAM
                                    9544434452                        Doc 46     Filed 09/15/20
                                                                                         CH13MIAMI Page
                                                                                                    FAX 3 of 4                      lilloo1
                                                                  *********************
                                                                  **·A· FAX TX REPORT *·•*
                                                                  *********************

                                                                     TRANSMISSION OK

                                                       JOB NO.                      2813
                                                       DESTINATION ADDRESS          13055129701
                                                       SUBADDRESS
                                                       DESTlNA'l'ION ID
                                                       ST. TIME                     07/23 12:08
                                                       TX/RX TIME                   00' 43
                                                       PGS.                         1
                                                       RESULT                       OK
                             .......................   ------------




        OFFICE OF THE CHAPTER U STANDING TRUSTEE
        SonthLorn District of Florida
                                                                             -------------------·············•"''

                                                                                                  NANCY K. NEIDICH, TRUSTEE
                                                                                                               P.O. Box 279806
                                                                                                         Miramar. Florida 330'.27
                                                                                                                 (954) 443-4402
                                                                                                      Facsimile: (954) 443-4452
         07/2312020



         To: ROBERT SAJ."lCHEZ, ESQlllRE


          Re: Alin Ulloa                                            Case: 19-21396-RAM


        Dear ROBERT SANCHEZ, ESQlJIRE


       The Trustee has recommended confirmcttion of a Plitn in the above· referenced case based upon your nssura1Kc
       th<tt the creditor had agreed to the Debtor's treatment of its c.ollaternl.


        Creditor: HYUNDAI LEASE TITLING TRUST CL REG 4

       Other:D/PA Y LEASE IN PL & LINE l 0 INCLUDES AN AMT



       The Debtor is directcu Lo either fik a Jvlotion LO Modify the Confirmed Plan tu include the amount li~ted in the
       Proof of Cluim, or un Objection to the Proof of Claim wi1hin twenty (20) days of this ktkr or the Tru:::lc<~ may
       file n \'lotion to Dismiss this c<ise with prejudice for- six (6) months.



        Very trnly yonrs,



        Claims Adrninistrntor
       OFr!CE OF THE CHAPTER 13 STANDING TRUSTEE
07/23/2020 THU   12:0~
---------------------------
                             CaseFAX
                                   19-21396-RAM
                                     95444.34452             Doc 46      Filed 09/15/20
                                                                                 CH1.3MIAMI Page
                                                                                             PAX 4 of 4

                                                      *********************
                                                      *** FAX TX REPORT ***
                                                      *********************

                                                            TRANSMISSION OK

                                       JOB NO.                              2811
                                       DESTINATION ADDRESS                  13055129701
                                       SUBADDRESS
                                       DESTINATION ID
                                       ST. TIME                             07/23 12:05
                                       TX/RX TIME                           00' 46
                                       PGS.                                 1
                                       RESULT                               OK




        OFFICE OF THE CHAPTER 13 STANDlNG TRUSTEE
        SOlJTHER,\i DlSTRJCT OF FLORIDA
                                                                                     NANCY K. NEIDICH, ESQUIRE
                                                                                     STANDING Clli\YfER 13 TRUSTEE
                                                                                     P.O. BOX 279306
                                                                                     I\·1IRAMAR. FL 33027-9806
                                                                                     TELEPHONT (954) 443-4402
                                                                                     FACSiivIILE: (954) 443-4452


        July 23. 2020

        ROBERT SANCHEZ, ESQlJIRE
        355 \V 49 STREET
        HIALEAH, FL 33012


        Case: 19-:21396-BKC-RAl\·1                            RE: AlIN VLLOA




        De;1r ROBERT SANCHEZ; ESQUIRE


        l\·fore than thirty duys have: p;ossed since the claims bar date 011 Nt'Vernber 05. 20 l 9. Y nu ba\ e failed to tik the
        Notiee of Complianee by Attorney for Debtor required by Local Ruk 2083-1 (B) Clairm Revie\v Requirement,
        also know <lS Loe;\] Fonu 76.

        The scope 1)f the reYiew required staks: "Not fater than 21 duys after expiration of the dnims bar cbre. the
        attornc:y shall examine: from re~'ords maintained by the derk, the daims register ancl all claims filed in the cf\se
        to determine ·whether additiona1 action is necessary, including the filing and service in act:ordanct: with all
        applicabk mies of: (a) an mnenckd plan if the plan bas not been confinrn:d; (b) a motion tP modi!\ the
        confirmed plan: (c) objectiom to nonconforming claims.'' Local Rl1k 2083-l(BJ( I)

        y··uu must fik a Local Furrn 76 within twenty (20) clavs uf this ktter or the Trn>tccc: rn:i\· flk a I\folion   t11   Disiniss
        this C<1SC

        Verytnily   your~.




        Claims Admiuistrntor
